                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JEREMY PARKER,
                                   4                                                   Case No. 18-cv-07495-SI (SI)
                                                      Plaintiffs,
                                   5
                                                v.                                     PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                        LIFE INSURANCE COMPANY OF
                                   7    NORTH AMERICA,
                                   8                  Defendants.

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: June 4, 2019 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: April 30, 2019
                                  14   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  15
                                       NON-EXPERT DISCOVERY CUTOFF is: November 1, 2019.
                                  16
                                       DESIGNATION OF EXPERTS: January 31, 2020; REBUTTAL: February 14, 2020;
                                  17        Parties SHALL conform to Rule 26(a)(2).
                                  18
                                       EXPERT DISCOVERY CUTOFF is: March 6, 2020.
                                  19
                                       DISPOSITIVE MOTIONS SHALL be filed by; November 15, 2019;
                                  20        Opp. Due: December 2, 2019; Reply Due: December 9, 2019;
                                            and set for hearing no later than December 20, 2019 at 10:00 AM.
                                  21
                                       PRETRIAL CONFERENCE DATE: April 28, 2020 at 3:30 PM.
                                  22

                                  23   JURY TRIAL DATE: May 11, 2020 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  24
                                       TRIAL LENGTH is estimated to be __ days.
                                  25
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  26
                                       The parties have a private mediation session scheduled to occur on 5/2/19, before Mirian
                                  27   Zadeh.

                                  28
                                   1   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   2   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   3   action.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: 3/28/19

                                   7                                                    ____________________________________
                                                                                        SUSAN ILLSTON
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                    2
